Motion denied. The appeal was properly dismissed. It was taken from an order affirming an order denying a motion for a new trial. There is no authority for such an appeal to this court. Both the Constitution and section 190 of the Code of Civil Procedure, passed in pursuance of it, authorize appeals to this court only from final judgments or from orders granting a new trial where a stipulation for judgment absolute is given by the appellants, not from orders denying a motion for a new trial. In the latter case the appeal must be taken from the judgment and on such an appeal only can we review the decision below.